As filed with the Securities and Exchange Commission on February 9, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22229 PNMAC Mortgage Opportunity Fund, LLC 6101 Condor Drive, Moorpark, CA 93021 Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LLC 6101 Condor Drive,Moorpark, CA 93021 (818) 224-7050 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LLC Annual Report As of and for the year ended December31, 2011 PNMAC Mortgage Opportunity Fund, LLC Table of Contents Page Letter to Shareholders 2-3 Financial Statements Statement of Assets and Liabilities 4 Schedule of Investments 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Statement of Cash Flows 8 Financial Highlights 9 Notes to Financial Statements 10-20 Report of Independent Registered Public Accounting Firm 21 Additional Information 22 Directors and Officers 23-25 Approval of Investment Management Agreement 26-27 Contained herein: Audited financial statements of PNMAC Mortgage Opportunity Fund, LP (“Master Fund”) PNMAC Mortgage Opportunity Fund, LLC Letter to Shareholders Dear Shareholder: We are pleased to present this annual report to shareholders of PNMAC Mortgage Opportunity Fund, LLC (the "Fund") for the year ended December 31, 2011. The Fund ended the year with a total return on investments of $17.7 million, or 4.72 percent. 2011 was a volatile year in the global economy, as most equity asset classes earned a negative return. In spite of challenges abroad, the U.S. economy improved modestly in 2011. GDP growth was measured in the first quarter but improved slightly each quarter, reducing concerns the U.S. would fall back into recession. The job market improved modestly as the unemployment rate fell from 9.0% in January 2011 to 8.5% in December 2011. Corporate earnings were a bright spot during the year, as company profits hit record levels initially established in 2007. Manufacturing and exports increased, inflation eased a bit later in the year and consumer confidence improved.Finally, the housing sector showed signs of stabilizing, as home prices experienced a bottom after several years of substantial national price declines. Home sales improved and inventories came down as lower prices and record-low mortgage rates made buying cheaper than renting for most people. The year also proved to be progressive for the mortgage market, as the regulatory landscape saw many changes. Congress took steps to enable more homeowners to refinance their mortgages at the current record-low rates by expanding the Home Affordable Refinance Program (HARP). The major changes to the program eliminated loan-to-value limits and delinquency restrictions.Additionally, changes were made to the delinquency restrictions for same-servicer refinancing.Meanwhile, the Administration focused on reforming government sponsored enterprises (GSEs), Freddie Mac and Fannie Mae. FHFA, the conservator of the GSEs, has proposed a number of potential structures and strategies that would reduce the GSEs portfolio, as well as their overall share of the mortgage market. Volume of whole loan pools available for purchase was fairly steady throughout 2011. PNMAC Capital Management, LLC (“PCM”), the Fund’s investment manager, reviewed almost $14 billion in unpaid principal balance (UPB) of mortgages throughout the year, ranging from a low of $415 million in October to a high of $1.9 billion in April. The Fund entered into four transactions, totaling $256 million in UPB of pool assets, at an average price of 47.50% of UPB per pool. Since the Fund’s capital had already been fully deployed at the time of acquisition, these purchases were completed with a combination of liquidation proceeds from previous investments and leverage. We also completed the Fund’s second securitization of non-performing loans in December. The proceeds from the sale of the bonds of the top tranche of the securitization were used to invest in the Fund’s final acquisition in December of $139 million in UPB. Operationally, the most active type of loan resolution over the past year resulted from the sale of REO properties. With the predominant acquisition over the past two years being non-performing loans, this is largely expected. Our next highest loan resolution activity was short sales, followed by loan modifications. The Fund’s modification pipeline continues to remain strong today and PennyMac Loan Services, LLC (“PLS”) continues to actively engage borrowers for possible modifications. PNMAC Mortgage Opportunity Fund, LLC Letter to Shareholders As of December 31, 2011, the Fund had a net asset value of $373 million, with a loan portfolio with a fair value of $402 million, mortgage backed securities valued at $218 million and real estate (acquired at settlement of loans) valued at approximately $56 million. 2012 marks the end of the Fund’s commitment period and we will begin the process of returning capital. We thank you for your continued commitment to PennyMac and the Fund and look forward to another successful year together. PNMAC Mortgage Opportunity Fund, LLC Statement of Assets and Liabilities December 31, 2011 Assets: Investments, at fair value (cost $270,900,245) $ Other assets Liabilities: Distributions payable to common shareholders Payable to investment manager Distributions payable to Series A preferred shares Accrued expenses Net Assets $ Net Assets Consist of: Series A preferred shares $ - Common shares Additional paid-in capital Net unrealized appreciation on investments $ Net Asset Value per Share Series A preferred shares Net assets applicable to preferred shares at a liquidation preference of $500 per share $ Shares outstanding ($0.001 par value, 5,000 shares authorized) Net asset value, offering and redemption price per Series A preferred share $ Common shares Net assets applicable to common shares $ Shares outstanding ($0.001 par value, unlimited shares authorized) Net asset value per common share $ The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 4 PNMAC Mortgage Opportunity Fund, LLC Schedule of Investments December 31, 2011 Description Shares or Principal Amount Fair Value INVESTMENTS –102%* Investment in Master Fund – 102%* PNMAC Mortgage Opportunity Fund, LP^ $ Total Investment in Master Fund (Cost$270,509,203) Short-Term Investment – 0%* BlackRock Liquidity Funds:TempFund Institutional Shares^ Total Short-Term Investment(Cost $391,042) TOTAL INVESTMENTS (Cost$270,900,245) Liabilities in excess of other assets – (2%)* ) TOTAL NET ASSETS – 100%* $ * Percentages are stated as a percent of net assets ^ Investment represents securities held or issued by related parties All investments are in the United States of America The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 5 PNMAC Mortgage Opportunity Fund, LLC Statement of Operations Year Ended December 31, 2011 Investment income allocated from Master Fund: Interest income $ Dividend income Expenses allocated from Master Fund: Investment advisory fees Interest expense Directors’ fees and expenses Administration and other fees Insurance expense Professional expenses Portfolio accounting fees Custodian fees Net investment income allocated from Master Fund Investment income: Dividend income Expenses: Shareholder services fee Professional expenses Administration fees Tax expense Business development expense Custody fees Insurance Registration fees Net investment income Distributions to Series A preferred shareholders ) Net realized and unrealized gain on investments and carried interest allocated from Master Fund: Net realized gain on investments - Net change in unrealized gain on investments Net change in carried interest allocated from the Master fund ) Net realized and unrealized gain on investments and carried interest allocated from Master Fund ) Net increase in net assets resulting from operations $ The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 6 PNMAC Mortgage Opportunity Fund, LLC Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 Increase (decrease) in net assets resulting from operations: Net investment income $ $ Distributions to Series A preferred shareholders ) ) Net realized gain on investments - Net change in unrealized gain on investments Net change in carried interest allocated from Master Fund ) ) Net increase in net assets resulting from operations Increase (decrease) in net assets resulting from capital transactions: Proceeds from issuance of common shares - Distributions to common shareholders ) ) Net increase (decrease) in net assets resulting from capital transactions ) Net increase (decrease) in net assets ) Net Assets: Beginning of year End of year $ $ The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 7 PNMAC Mortgage Opportunity Fund, LLC Statement of Cash Flows For the Year Ended December 31, 2011 Cash flows from operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash provided by operating activities: Distributions from Master Fund Net investment income allocated from Master Fund (23,507,815 ) Net unrealized gain on investments allocated from Master Fund (3,797,211 ) Allocation of carried interest to the General Partner from the Master Fund Change in assets and liabilities: Increase in short-term investment (341,271 ) Increase in other assets (15,397 ) Decrease in payable to Investment Manager (2,494 ) Increase in accrued expenses Net cash provided by operating activities Cash flows from financing activities: Distributions to common shareholders (28,000,000 ) Decrease in dividends payable (13,200,000 ) Net cash used in financing activities (41,200,000 ) Change in cash - Cash at beginning of year - Cash at end of year $ - Non-cash financing activity Declaration of distribution to common shareholders $ The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 8 PNMAC Mortgage Opportunity Fund, LLC Financial Highlights As of and for the Years Ended December31, 2011, 2010, 2009, and for the period from August 11, 2008 (commencement of operations) through December 31, 2008 PER SHARE OPERATING PERFORMANCE: (amounts applicable to common shares) BEGINNING NET ASSET VALUE $ OFFERING COSTS: (1) ) INCOME FROM INVESTMENT OPERATIONS: Net investment income (1)(2) Distributions to Series A preferred shares (1) Net realized and unrealized gain (loss) from investments ) ) ) Total income (loss) from investment operations DISTRIBUTIONS Investment income ) ) ) Capital gains ) ) Return of capital ) ) Total distributions ) ENDING NET ASSET VALUE $ Total return(3)(6) % % % %) Internal rate of return(4) % % %) %) SUPPLEMENTAL DATA AND RATIOS: Series A preferred shares: Net assets, end of period $ Total shares outstanding Asset coverage ratio % Involuntary liquidation preference per share $ Common shares: Ratio of net investment income to weighted average net assets (2)(5)(7) % Ratio of expenses to weighted average net assets (2)(5)(7) %) %) %) %) Net assets attributable to common shares at period-end $ Portfolio turnover rate (6)(8) % (1) Calculated using the average shares outstanding during the period. (2) Includes proportionate share of income and expenses of the Master Fund. (3) Total return is calculated for the common share class taken as a whole.An investor’s return may vary from these returns based on the timing of capital transactions. (4) Internal rate of return is computed based on the actual dates of the cash inflows (capital contributions), outflows (distributions), with the exception of distributions declared but not paid, and partners’ capital accounts on a life-to date basis. (5) Ratios exclude distributions to Series A preferred shareholders. (6) Amounts for the period from August 11, 2008 (commencement of operations) to December 31, 2008 are not annualized. (7) 2008 amounts annualized. (8) Portfolio turnover rates do not include non-cash contributions or non-cash distributions from Mortgage Investments. 9 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year Ended December31, 2011 Note1—Organization PNMAC Mortgage Opportunity Fund, LLC (the “Fund”) is a limited liability company organized under the laws of the state of Delaware.The Fund is registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified management company.Shares of the Fund were issued solely in private placement transactions that did not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”).Investments in the Fund may be made only by “accredited investors” within the meaning of Regulation D under the 1933 Act.The investment objective of the Fund is to achieve attractive total returns by capitalizing on dislocations in the mortgage market through opportunistic investments primarily in U.S. residential mortgages and related assets, instruments and entities. The Fund is managed by PNMAC Capital Management, LLC (the “Investment Manager”).The Investment Manager is a registered investment adviser with the Securities and Exchange Commission (“SEC”). The Fund invests substantially all of its assets in a limited partnership interest of PNMAC Mortgage Opportunity Fund, LP (the “Master Fund”), a limited partnership formed under the laws of the state of Delaware.The general partner of the Master Fund is PNMAC Opportunity Fund Associates, LLC (the “General Partner”), a Delaware limited liability company and a wholly owned subsidiary of Private National Mortgage Acceptance Company, LLC, both of which are affiliates of the Fund. The Master Fund operates as a master fund in a master-feeder fund structure.The Master Fund acts as a central investment mechanism for the Fund and the General Partner.The General Partner has the exclusive right to conduct the operations of the Master Fund.The Fund held a 93.93% interest in the Master Fund at December 31, 2011.The Fund is the sole limited partner in the Master Fund. The Master Fund has the same investment objective as the Fund and conducts its operations through investments in mortgage-backed securities as well as investments in PNMAC Mortgage Co., LLC, PNMAC Mortgage Co. Funding, LLC and PNMAC Mortgage Co (FI), LLC (the companies are referred to collectively as the “Mortgage Investments”). · PNMAC Mortgage Co., LLC is a wholly owned limited liability company. PNMAC Mortgage Co., LLC acquires, holds and works out distressed U.S. residential mortgages. · PNMAC Mortgage Co. Funding, LLC is a wholly owned limited liability company. PNMAC Mortgage Co. Funding, LLC acquires, holds and works out distressed U.S. residential mortgages, and owns mortgage-backed securities resulting from securitization of such mortgage loans. · PNMAC Mortgage Co (FI), LLC is an investment company that was formed to pool investor capital and take an interest in the proceeds of FNBN I, LLC (“FNBN”).FNBN is a limited liability company formed to own a pool of residential loans in partnership with the Federal Deposit Insurance Corporation (the “FDIC”).The FDIC owns a substantial participation interest in the proceeds of the loans held by FNBN that depends on the amount of proceeds collected; the remaining share is owned by PNMAC Mortgage Co (FI), LLC. At December 31, 2011, the Master Fund owned 68.9% of PNMAC Mortgage Co (FI), LLC. As market conditions permit, PNMAC Mortgage Co., LLC may transfer the mortgage loans it owns to the Master Fund to be securitized for financing purposes or sale.The Master Fund may hold interests in pools of such securitized mortgages and invests directly in other mortgage-related investment securities. 10 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year Ended December31, 2011 The financial statements of the Master Fund, including the Schedule of Investments, are included elsewhere in this report and should be read with the Fund’s financial statements. The Fund began operations on August 11, 2008 and will continue in existence through December31, 2016, subject to three one-year extensions by the Investment Manager at its discretion, in accordance with the terms of the Limited Liability Company Agreement governing the Fund. Note2—Significant Accounting Policies The Fund prepares its financial statements in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) as codified in the Financial Accounting Standards Board’s Accounting Standards Codification (the “Codification”).Following are the significant accounting policies adopted by the Fund: Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results will likely from those estimates. Fair Value The Fund carries its investments at their estimated fair values with changes in fair value recognized in current period results of operations. The Fund groups its assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. The three levels are described below: Level 1 – Quoted prices in active market for identical securities. Level 2 – Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing an asset or liability and are developed based on market data obtained from sources independent of the Master Fund. These may include quoted prices for similar assets and liabilities, interest rates, prepayment speeds, credit risk and others. Level 3 – Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an asset at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Investment Manager’s own assumptions about the factors that market participants use in pricing an asset or liability, and are based on the best information available in the circumstances. While the Investment Manager believes its valuation methods are appropriate and consistent with those used by other market participants, the use of different methods or assumptions to estimate the fair value of certain financial instruments would likely result in a different estimate of fair value at the reporting date. Those estimated values may differ significantly from the values that would have been used had a readily available market for such loans or investments existed, or had such assets or liabilities been liquidated, and those differences could be material to the financial statements. Changes in valuation techniques may also result in transfer in or out of an investment’s assigned level within the hierarchy. 11 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year Ended December31, 2011 Investment in Master Fund The Fund receives a proportionate limited partnership interest in the Master Fund equal to its relative contribution of capital to the Master Fund.The net increase or decrease in net assets resulting from operations includes the Fund’s proportionate share of the Master Fund’s income and losses (including net investment income and net realized and unrealized gains and losses on investments) arising from its investment in the Master Fund as reported by the General Partner of the Master Fund. The Fund carries its investment in the Master Fund based on the Master Fund’s estimated fair value and recognizes changes in the Master Fund’s fair value recognized in current period results of operations. The Fund’s fair value estimates of investments held by the Master Fund are based on the expected proportionate share of the discounted cash flow projections of the assets and liabilities of the Master Fund’s investments, which in turn are substantially dependent of the Master Fund’s proportionate share of the discounted cash flow projections of its investments in the Mortgage Investments. Because the value of the Mortgage Investments has been estimated by the Investment Manager in the absence of readily determinable fair values, the Master Fund categorizes these investments as “Level 3” fair value financial statement items. PNMAC Mortgage Co (FI), LLC’s operating agreement with the FDIC governing its investment in FNBN limits PNMAC Mortgage Co (FI), LLC’s ability to transfer any of its rights or interests in FNBN.PNMAC Mortgage Co (FI), LLC may only transfer all or any part of its interest or rights if (i) the transferee is a qualified transferee and (ii) it first obtains prior written consent of the FDIC.The contract specifies that the consent shall not be unreasonably withheld, delayed or conditioned, if the transferee is a qualified transferee. The Fund records dividend income on the ex-dividend date or, using reasonable diligence, when known to the Fund. Short-term Investment The short-term investment is carried at fair value with changes in fair value recognized in current period income.Short-term investment, which represents an investment in an institutional liquidity (or money market) fund, is valued based on the value per share published by the manager of the money market fund on the valuation date.The Fund’s short-term investment is classified as a “Level 1” fair value financial statement item. Expenses The Fund is charged for those expenses that are directly attributable to it, such as, but not limited to, administration and custody fees.Expenses that are not directly attributable to the Fund are generally allocated among the Fund and other entities managed by the Investment Manager in proportion to their respective capital commitments.All general and administrative expenses are recognized on the accrual basis of accounting. Income Taxes The Fund is treated as a separate taxable entity for Federal income tax purposes. The Fund’s policy is to comply with the provisions of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies and to distribute to shareholders all of its distributable net investment income and net realized gain on investments. Accordingly, no provision for Federal income or excise tax is necessary. 12 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year Ended December31, 2011 Management’s assessment of the requirement to provide for income taxes also includes an assessment of the liability arising from uncertain income tax positions.Management has concluded that there is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken on the tax returns for the fiscal year-ended December 31, 2010 or expected to be taken on the tax return for the fiscal year-ended December 31, 2011.Management is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months.In developing its conclusion, Management of the Fund has analyzed all tax years that are open for examination by the relevant income taxing authority. As of December 31, 2011, open Federal and state income tax years include the tax years ended December 31, 2008 through 2011.The Fund has no examinations in progress. If applicable, the Fund will recognize interest accrued related to unrecognized tax benefits in “interest expense” and penalties in “other expenses” on the statement of operations. Distributions to Shareholders The Fund has outstanding Series A preferred shares.The preferred shares have an 8% cumulative dividend preference and a liquidation preference totaling $114,000.In the event of a liquidation of the Fund, the accumulated preferred dividends and the remaining face amount of the preferred shares will be distributed before any distributions are made to common shareholders. Distributions to shareholders are recorded on the ex-dividend date.The character of distributions to shareholders made during the year may differ from their ultimate characterization for federal income tax purposes.The Fund will distribute substantially all of its net investment income and all of its capital gains to shareholders at least annually.The character of distributions made during the year from net investment income or capital gains might differ from the characterization for federal income tax purposes due to differences in the recognition of income and expense items for financial statement and tax purposes. Indemnifications Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Fund may enter into contracts that provide general indemnification to other parties.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred, and may not occur.However, the Fund has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) 2011-04 to the Fair Value Measurements topic of the Codification. ASU 2011-04 eliminates unnecessary wording differences between U.S.GAAP and International Financial Reporting Standards, expands the disclosure requirements of the Fair Value Measurements and Disclosure topic of the Codification for fair value measurements and makes other amendments, including: • limiting the highest-and-best-use valuation premise concepts only to measuring the fair value of nonfinancial assets; • permitting an exception to fair value measurement principles for financial assets and financial liabilities (and derivatives) with offsetting positions in market risks or counterparty credit risk when several criteria are met. When the criteria are met, an entity can measure the fair value of the net risk position; 13 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year Ended December31, 2011 • clarifying that premiums or discounts that reflect size as a characteristic of the reporting entity’s holding rather than as a characteristic of the asset or liability (for example, a control premium when measuring the fair value of a controlling interest) are not permitted in a fair value measurement; and • prescribing a model for measuring the fair value of an instrument classified in shareholders’ equity; this model is consistent with the guidance on measuring the fair value of liabilities. ASU 2011-04 expands the Fair Value Measurements topic’s disclosure requirements, particularly for fair value measurements categorized in Level3 of the fair value hierarchy: (1)a quantitative disclosure of the unobservable inputs and assumptions used in the measurement, (2)a description of the valuation processes in place (e.g.,how the entity decides its valuation policies and procedures, as well as changes in its analyses of fair value measurements, from period to period), and (3)a narrative description of the sensitivity of the fair value to changes in unobservable inputs and interrelationships between those inputs. ASU 2011-04 is applicable to the Fund for interim and annual periods beginning after December15, 2011. The adoption of ASU 2011-04 is not expected to have a material effect on the Fund’s financial statements. The FASB also issued a proposed ASU intended to converge financial reporting between U.S. GAAP and international financial reporting standards by setting forth consistent criteria for determining whether an entity is an investment company and would require that an investment company consolidate another investment company if it holds a controlling financial interest in the other investment company. The proposed ASU, if adopted in its current form, may change the Fund’s presentation of it’s investment in the Master Fund as it may require consolidation of such entities. There can be no assurance that the proposed ASU will be adopted in its current form or that a revised ASU addressing definition of an investment company or investment company consolidation will ultimately be adopted. Note3—Fair Value of Investments Following is a summary of financial statement items that are measured at estimated fair value on a recurring basis as of December 31, 2011: Description Total Level 1 Level 2 Level 3 Short-term investment $ $ $
